Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on June 22, 2022. 

2. Claims 1-5 and 8-13 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “(i) re-configurable hardware and software; (i1) a checking tool having a configuration data connection to the re-configurable hardware and software, wherein the checking tool is configured to obtain configuration data comprising configuration changes made to the re-configurable hardware and software; (iii) a comparator having a comparison data connection to the checking tool, wherein the comparator is configured to compare the configuration data with customised configurations within a scoring engine to produce a score for the configuration data; (iv) a set and reset initiator having an instruction data connection to a management system; (v) a hardware and software set and reset tool having an initiation data connection to the set and reset initiator and having a set and reset data connection to the re- configurable hardware and software, wherein the hardware and software set and reset tool is configured to reset the re-configurable hardware and software to a predetermined state; (vi) an application programming interface caller: and (vii) an authorisatioin token, wherein the authorisation token is attached to application programming calls made by the programming interface caller between the checking fool and the re-configurable hardware and software,” in independent claim 1, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Alarerjan et al. discloses configuring Data Distribution Service (DDS) features to support different types of components in smart grids.

US 10,452,389 to Kronmueller discloses hardware/software configuration tool, changing configurations of hardware attributes of different data object variants and thereby to changing matching groups during the editing of a data object variant in that for at least one attribute matching configurations of the attribute in different data object variants are captured and that for the attribute information on matching groups of data object variants is stored with the matching configurations of the attribute.


5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192